170 S.W.3d 481 (2005)
Amy HALLIN, Appellant,
v.
Sean MITCHELL, Jeffrey Jaax, Jane Doe and Robert Roe, Unknown Employees of Westport Anesthesia Services, P.C., Westport Anesthesia Services, P.C., and Saint Luke's Hospital of Kansas City, Respondents.
No. WD 64427.
Missouri Court of Appeals, Western District.
June 14, 2005.
Application for Transfer Denied August 2, 2005.
Application for Transfer Denied September 20, 2005.
David Greis, Kansas City for Appellant.
B.K. Christopher and Thomas Wagstaff, Kansas City for Respondent.
Before JOSEPH M. ELLIS, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.
Application for Transfer to Supreme Court Denied August 2, 2005.

ORDER
Amy Hallin appeals the circuit court's judgment dismissing her petition claiming *482 medical malpractice against the defendants. We affirm. Rule 84.16(b).